Citation Nr: 0305912	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
status-post open reduction and fixation of fracture, left 
femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veterans served on active duty from March 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
compensable evaluation for service-connected status-post open 
reduction and fixation of fracture, left femur.  

It is also noted that the veteran's July 2000 claim for a 
rating increase contains statements which indicate that he is 
also claiming that there was clear and unmistakable error 
with respect to a July 1993 RO rating decision.  Further, it 
appears that in March 2001, the veteran raised a claim for 
entitlement to non-service connected pension benefits.  It 
does not appear these issues have been adjudicated, and they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

The service-connected residuals of status-post open reduction 
and fixation of fracture, left femur, are currently 
productive of moderate hip and knee disability.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no higher, for 
service-connected status-post open reduction and fixation of 
fracture, left femur, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

It is observed that the RO has twice provided the veteran 
with express notice of the provisions of the VCAA in 
correspondence dated January 2001 and March 2003, which 
included an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He has also been provided 
with VA examinations in September 2000 and January 2002 which 
address the increased rating claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records indicate that during 
his period of active duty he sustained a broken left femur 
which was surgically reduced.  By rating decision of July 
1984 he was granted service connection and a noncompensable 
evaluation for status-post open reduction and fixation of 
fracture, left femur.  In July 2000 the veteran sought a 
compensable evaluation for his service-connected disability.  
Pursuant to his claim, he was scheduled for a VA examination 
in September 2000, the report of which shows that he 
complained of experiencing constant shaking of his left femur 
accompanied by bouts of weakness, stiffness and swelling and 
occasional buckling of his left knee.  He stated that he had 
frequent symptomatic flare-ups which would occur almost every 
morning.  Excessive walking precipitated his symptoms.  He 
stated at the time of this examination that he treated his 
symptoms with rest and that he was not using any medication 
to treat them.  He believed that he was losing muscle mass in 
the musculature of his left thigh.  He denied having any 
active infection of his femur or a history of osteomyelitis.  
He did not use an assistive device or corrective shoes for 
his disability.  He reported that he was employed at a lumbar 
yard and that his disability impacted upon his daily 
activities in that he was unable to operate his dump truck as 
his knee would give way and his legs would shake when he 
shifted gears.  

Objective examination of the veteran's left thigh revealed no 
evidence of deformity, ankylosis, angulation, false motion or 
shortening.  There was also no interarticular involvement 
noted.  There was a healed scar in the left posterior thigh 
which was a residual of the surgical reduction of his 
fracture in service.  The examiner noted that there was some 
mild atrophy of the veteran's soleus and thigh muscles in his 
left leg.  However, no tenderness, edema, drainage or painful 
motion was observed.  The examiner also stated that there was 
no weakness, redness or increased warmth associated with the 
old injury.  His gait was normal and he had full range of 
motion of his left hip with no observable shortening of his 
left leg as compared to the right.  Measurement of his thigh 
mass showed that both his left and right thighs were 16 
inches in circumference.  Measurement of his calves showed 
that each calf was 11 3/4 inches in circumference.  The 
examiner concluded that these findings did not represent any 
significant muscle atrophy or asymmetry in either lower 
extremity.  There were also no constitutional signs of bone 
disease noted.  X-rays revealed findings consistent with a 
midshaft fracture with intermedullary nail extending from the 
greater trochanter down to the epicondylar region of the 
femur.  There was also radiographic evidence of 
atherosclerotic calcifications in the deep femoral artery.  
The distal fracture site appeared unremarkable. The diagnosis 
was midshaft femur fracture of the left with an 
intermedullary rod.

A VA outpatient medical report dated October 2000 shows that 
the veteran received treatment for complaints of left leg 
pain related to his service-connected femur fracture.  
Examination revealed no gross motor or sensory deficits.  He 
was prescribed Naprosyn (a nonsteroidal anti-inflammatory 
medication) for his symptoms.

A VA outpatient medical report shows that in June 2001 the 
veteran was treated for complaints of left leg pain at the 
area above his knee to the mid-thigh, radiating to his knee, 
with occasional sensation of numbness and weakness.  Physical 
examination revealed pain when the left hip was internally 
rotated and externally rotated and in the flexed position.  
Examination of his left knee revealed stable ligaments and 
full range of motion without pain.  Strength testing was 5/5 
with normal sensory examination, 2+ deep tendon reflexes at 
the knee and no clonus at the ankle, bilaterally.  The 
impression was prominent left femur nail proximately with 
likely sciatic irritation.  The report noted, incidentally, 
that the veteran was employed as a roofer.  

X-rays of the veteran's entire left femur taken in June 2001 
revealed that the femur was status-post open reduction 
internal fixation of a midshaft femoral fracture with a long 
intermedullary rod still in place.  There was solid bony 
union at the site of the old fracture with mature callous 
formation and no evidence of complication.  The left hip and 
left knee joint appeared to be essentially unremarkable.

VA examination of the veteran's peripheral nerves in January 
2002 shows that the veteran complained of instability in his 
left leg which would cause his left leg to buckle and force 
him down to his knees, with pain radiating from his left knee 
upward to his left hip.  He denied that he sustained any 
injuries from these buckling episodes which reportedly 
occurred three times per week.  He was observed to walk with 
a limp.  Motor examination revealed all muscle groups to 
exhibit normal strength with intact tone and coordination.  
Measurements of his thighs were symmetrical and were 18 
inches in circumference, bilaterally.  Reflexes in both lower 
extremities were symmetric and both plantars were flexor.  
Sensory examination revealed hyperesthesia in the posterior 
thigh in the cutaneous nerve distribution.  However, 
electromyographic study revealed no evidence of motor damage.     



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  During VA examination 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptom.  Specifically, the examiner must be asked to 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the joint is 
used repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that clinically demonstrated.  In our 
review of the evidence, we find that the examinations and 
medical reports which pertain to the veteran's service-
connected left femur fracture adequately address the issue 
of his functional loss due to this disability.  

The veteran's status-post open reduction and fixation of 
fracture, left femur, is rated under the criteria for 
impairment of the femur contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  This schedule provides for a 10 
percent evaluation when there is evidence of malunion of the 
femur with slight knee or hip disability.  Assignment of a 
20 percent evaluation is warranted when there is evidence of 
malunion of the femur with moderate knee or hip disability.  
Assignment of a 30 percent evaluation is warranted when 
there is evidence of malunion of the femur with marked knee 
or hip disability.  Assignment of a 60 percent evaluation is 
warranted when there is a false joint associated with the 
fracture of the surgical neck of the femur.  A 60 percent 
evaluation may also be assigned when there is nonunion of 
the fracture of the shaft or anatomical neck of the femur 
without loose motion and the weightbearing ability of the 
femur is preserved with the aid of a brace.  Assignment of 
an 80 percent evaluation is warranted when there is nonunion 
of the fracture of the shaft or anatomical neck of the femur 
with loose motion (spiral or oblique fracture).

The evidence demonstrates that the veteran's left femur 
disability is not characterized by nonunion of the fracture or 
loose motion or a false joint.  VA examinations and treatment 
reports dated in 2000 and 2001 show no motor deficit 
associated with the left femur fracture residuals.  Though the 
veteran reports having instability in his left leg there is no 
objective finding of instability or limitation of motion 
associated with his left knee.  We note, however, that on VA 
examination in 2000, the examiner observed a mild atrophy of 
the veteran's soleus and thigh muscles in his left leg and 
that on VA examination in 2002, a limping gait was observed.  
Although there was no limitation of motion of the left hip, 
the veteran demonstrated pain on internal and external 
rotation and flexion of hip.  Furthermore, outpatient 
treatment reports indicate that he now uses nonsteroidal anti-
inflammatory medication to treat his symptoms.  These findings 
are certainly indicative of impairment due to functional loss 
as contemplated 38 C.F.R. §§ 4.40, 4.45 and the United States 
Court of Appeals for Veterans Claims decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  We note that the veteran is 
employed in a manual occupation as a roofer and that he had 
previously reported that his femur injury residuals interfered 
with his ability to operate a truck to perform his work duties 
at a lumber yard.  Accordingly, we find that the constellation 
of symptomatology related to his left femur fracture more 
closely approximates the criteria for moderate knee or hip 
disability as a result of malunion of the femur.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255.  Assignment of an 
compensable evaluation, to 20 percent, will thus be granted, 
subject to the controlling laws and regulations which govern 
awards of VA disability benefits.  See 38 C.F.R. § 3.400 
(2002).  

Although we have granted the veteran a 20 percent evaluation, 
we do not find, however, that the present state of his 
disability matches the criteria for a 30 percent evaluation 
under Diagnostic Code 5255 for marked knee or hip disability 
as a result of malunion of the femur.  The evidence shows that 
he is able to walk without the assistance of a supportive 
device, brace or cane and the evidence does not indicate that 
he requires further surgery or regular physical therapy to 
alleviate his symptoms.  Therefore, assignment of a 30 percent 
evaluation for his service-connected status-post open 
reduction and fixation of fracture, left femur, is not 
warranted.  

In reaching this decision, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1), but the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate, nor has it been contended, that the veteran's 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while it is undisputed that the 
service-connected disability at issue would have an adverse 
effect upon employment, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extra-schedular evaluation, is not warranted.








							(CONTINUED ON NEXT PAGE)
ORDER

A 20 percent evaluation for service-connected status-post 
open reduction and fixation of fracture, left femur, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

